        Case 1:16-cv-01335-JLT Document 76 Filed 03/11/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    CHARLES B. JONES,                                Case No. 1:16-cv-01335-JLT (PC)
12                        Plaintiff,                   THIRD SCHEDULING ORDER
13            v.                                       Trial Confirmation Hearing: November 29, 2021
                                                       Jury Trial: February 7, 2022
14    R. SPEIDELL; M. STEWART,
15                        Defendants.
16

17           This matter has been reassigned to the undersigned for all purposes, including trial and

18   entry of judgment, per to the parties’ consent. (Docs. 72-74.) Pursuant to Federal Rule of Civil

19   Procedure 16(b) and Local Rule 281, the Court sets the following pretrial schedule and trial date.

20   The parties may disregard the prior scheduling order issued on April 16, 2020 (Doc. 60).

21     I.    PRETRIAL STATEMENT

22           The parties are required to file pretrial statements pursuant to Local Rule 281 and must

23   comply with the schedule set forth in this order. Failure to comply with the provisions of this

24   order or the Local Rules may result in the imposition of sanctions up to and including dismissal of

25   this action or the entry of default.

26    II.    WITNESSES

27           At the trial of this case, the parties must be prepared to introduce evidence to prove each

28   of the alleged facts that support the claims raised in this lawsuit. In general, there are two kinds of
         Case 1:16-cv-01335-JLT Document 76 Filed 03/11/21 Page 2 of 5


 1   trial evidence: (1) exhibits and (2) testimony of witnesses. The parties are responsible for

 2   producing the evidence to prove their cases, whether that evidence is in the form of exhibits or

 3   witness testimony.

 4            If Plaintiff wishes to call witnesses to testify, he must follow certain procedures to ensure

 5   that the witnesses will be at the trial and available to testify. Plaintiff is required to make a

 6   particularized showing, the procedures and requirements for which are outlined in detail below.

 7   Plaintiff is advised that failure to comply with these procedures may result in the preclusion of

 8   witnesses named in his pretrial statement.1

 9            A. Procedures for Obtaining Attendance of Incarcerated Witnesses
10            An incarcerated witness cannot attend court to provide testimony unless the Court orders

11   the warden or other custodian to permit the witness to be transported to court. The Court will not

12   issue such an order unless it is satisfied that the prospective witness has actual knowledge of

13   relevant facts. Motions for the attendance of incarcerated witnesses must be served and filed

14   concurrent with the pretrial statement on or before October 18, 2021. Any such motion

15   should be entitled, “Motion for Attendance of Incarcerated Witnesses.” Oppositions, if any, must

16   be filed on or before November 8, 2021.

17            The Court will review and rule on the motion for attendance of incarcerated witnesses,

18   specifying which prospective witnesses shall be brought to court. Subsequently, the Court will

19   issue the order necessary to cause the witnesses’ custodian(s) to transport the witnesses to court.
20                1. Motions for Attendance of Incarcerated Witnesses Who Agree to Testify

21                     Voluntarily

22            A party intending to introduce the testimony of incarcerated witnesses who voluntarily

23   agree to attend trial must file a motion for a court order requiring that such witnesses be

24   transported to court at the time of trial. The motion must: (1) state the name, address, and prison

25   identification number of each such witness; and, (2) be accompanied by declarations showing that

26   each witness is willing to testify and has actual, firsthand knowledge of relevant facts.
27
     1
      Notwithstanding the requirements set forth herein, it is within the Court’s discretion to grant a motion for the
28   attendance of incarcerated witnesses based upon such factors as whether the witnesses’ “presence will substantially
     further the resolution of the case.” Wiggins v. Alameda Cty., 717 F.2d 466, 468 n.1 (9th Cir. 1983) (citation omitted).
                                                                 2
           Case 1:16-cv-01335-JLT Document 76 Filed 03/11/21 Page 3 of 5


 1            The willingness of the prospective witness can be shown in one of two ways: (1) the party

 2   can submit a declaration under penalty of perjury, in which he states that the prospective witness

 3   has informed the party of his/her willingness to testify without being subpoenaed, as well as when

 4   and where the prospective witness so informed the party; or, (2) the party can serve and file a

 5   declaration, signed under penalty of perjury by the prospective witness, in which the witness

 6   states his/her willingness to testify without being subpoenaed.

 7            The prospective witness’s actual, firsthand knowledge of relevant facts can be shown in

 8   one of two ways: (1) if the party has firsthand knowledge that the prospective witness was an

 9   eyewitness or an earwitness to the relevant facts (for example, if an incident occurred in
10   Plaintiff’s cell, and Plaintiff saw that a cellmate was present and observed the incident), the party

11   may submit a declaration under penalty of perjury, in which he states that the prospective witness

12   has actual knowledge; or, (2) the party may file a declaration, signed under penalty of perjury by

13   the prospective witness, in which the witness describes the relevant facts to which he/she was an

14   eye- or earwitness. Whether the declaration is made by the party or by the prospective witness, it

15   must be specific about the incident and provide when and where the incident occurred, who was

16   present, and how the prospective witness was in a position that allowed him/her to see or to hear

17   what happened.

18               2. Motions for Attendance of Incarcerated Witnesses Who Refuse to Testify

19                   Voluntarily
20            If a party wishes to obtain the attendance of incarcerated witnesses who refuse to testify

21   voluntarily, the party must submit a motion in the form described above. In addition, the party

22   must indicate in the motion that the incarcerated witnesses are not willing to testify voluntarily.

23            B. Procedures for Obtaining Attendance of Unincarcerated Witnesses

24               1. Voluntary

25            It is the responsibility of the party who has secured an unincarcerated witness’s voluntary

26   attendance to notify the witness of the date and time of trial. The party need not file a motion or
27   seek action from the Court.

28   ///
                                                         3
           Case 1:16-cv-01335-JLT Document 76 Filed 03/11/21 Page 4 of 5


 1               2. Involuntary

 2            If a party wishes to obtain the attendance of unincarcerated witnesses who refuse to testify

 3   voluntarily, the party must serve the witness with a subpoena. Fed. R. Civ. P. 45. In addition, the

 4   party must tender an appropriate sum of money for the witness. Id. In the case of an

 5   unincarcerated witness, the appropriate sum of money is the daily witness fee of $40 plus the

 6   witness’s travel expenses. 28 U.S.C. § 1821.

 7            If Plaintiff wishes to obtain the attendance of unincarcerated witnesses who refuse to

 8   testify voluntarily, Plaintiff must notify the Court in writing of the name and location of each

 9   unincarcerated witness on or before October 18, 2021. The Court will calculate the travel
10   expenses for each unincarcerated witness and notify Plaintiff of the amount(s). Plaintiff must

11   then, for each witness, submit a money order made payable to the witness for the full amount of

12   the witness’s travel expenses, plus the daily witness fee, on or before November 8, 2021. The

13   United States Marshall will not serve the subpoena on the unincarcerated witness unless

14   and until the money order is tendered to the Court. Because no statute authorizes the use of

15   public funds for such expenses in civil cases, the tendering of witness fees and travel expenses is

16   required even if Plaintiff was granted leave to proceed in forma pauperis.

17   III.     ORDER

18            Accordingly, the Court ORDERS:

19            1. This matter is set for a jury trial before the undersigned on February 7, 2022, at 8:30
20               a.m., in the United States courthouse located at 510 19th Street, Bakersfield,

21               California 93301.

22            2. A telephonic trial confirmation hearing is set for November 29, 2021, at 10:00 a.m.

23               Defense counsel shall arrange for Plaintiff’s participation. The conference call number

24               is 1-888-557-8511 and the access code is 1652736. Because the Court may be hearing

25               other matters using the same conference line, the parties should wait to state their

26               appearances until this case is called and their appearances are requested. All
27               background noise should be kept to a minimum.

28   ///
                                                        4
       Case 1:16-cv-01335-JLT Document 76 Filed 03/11/21 Page 5 of 5


 1        3. Plaintiff shall serve and file a pretrial statement, as described in this order, on or

 2              before October 18, 2021.

 3        4. Defendants shall serve and file a pretrial statement, as described in this order, on or

 4              before November 8, 2021.

 5        5. In addition to electronically filing a pretrial statement, Defendants shall e-mail the

 6              pretrial statement to jltorders@caed.uscourts.gov.

 7        6. If Plaintiff intends to call incarcerated witnesses at trial, he shall file a motion for

 8              attendance of incarcerated witnesses, as described in this order, on or before October

 9              18, 2021.
10        7. The opposition to a motion for the attendance of incarcerated witnesses, if any, shall

11              be filed on or before November 8, 2021.

12        8. If Plaintiff wishes to obtain the attendance of unincarcerated witnesses who refuse to

13              testify voluntarily, Plaintiff must notify the Court in writing of their names and

14              locations on or before October 18, 2021, and he must submit the money orders, as

15              described in this order, to the Court on or before November 8, 2021.

16        9. The Clerk’s Office shall send Plaintiff a copy of Local Rule 281.

17
     IT IS SO ORDERED.
18

19     Dated:     March 10, 2021                               /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28
                                                       5
